Exhibit 99.1 Investor Presentation September 2014 Forward Looking Statement This presentation contains express or implied forward-looking statements within the Private Securities Litigation Reform Act of 1995 and other U.S. Federal securities laws. These forward-looking statements include, but are not limited to, those statements regarding future growth and rates of growth, financial targets, business strategy, plans and objectives for future operations, new market entry, pursuing new opportunities, expansion of the company’s brand, broadening distribution and addition of new products. Such forward-looking statements and their implications involve known and unknown risks, uncertainties and other factors that may cause actual results or performance to differ materially from those projected. The forward-looking statements contained in this presentation are subject to other risks and uncertainties, including those discussed in the "Risk Factors" section and elsewhere in the company's annual report on Form 10-K for the year ended December 31, 2013 and in subsequent filings with the Securities and Exchange Commission. Except as otherwise required by law, the company is under no obligation to (and expressly disclaims any such obligation to) update or alter its forward- looking statements whether as a result of new information, future events or otherwise. 2 3 Corporate Overview Company Overview Revenue by Segment Revenue by Geography 4 Nasdaq Ticker MICT Shares Outstanding ~5.83M Float ~3.2M (66%) 2013 Revenue $35.6M 2Q14 Cash and marketable securities $16.3M 2Q14 Long Term Debt $5.5M Investment Highlights 5 Two Multi-Billion Dollar Markets History of Growth Revenue grew from $10 M in 2011 to $35.6 M in 2013 Mobile Resource Management (MRM) Aerospace & Defense Focused On High Growth MRM Verticals Local Fleet Long Haul Heavy Equipment Low Revenue Multiple 0.8x sales (as of 7/28/14) Trades at 70% discount to the blended industry peer multiple of 2.4x sales Strong Balance Sheet $9.2 M in cash (as of 6/30/14) $7.1 M in Marketable Securities $19.6 M in net working capital Preeminent R&D History of leading edge product development 8% allocated to R&D in 2013 Management Owns Significant Stake; Aligned With Shareholders Experienced Management Team David Lucatz - Chairman of the Board and CEO 25 years’ experience with a successful track record in operations, finance, business development and management, including: Co-owner of ITL Optronics Ltd., an advanced electronics supplier to the defense and security industries, listedon the Tel Aviv Stock Exchange CEO of Taliplast, a leading manufacturer of Plastic products EVP of Securitas, a public finance investments group Tali Dinar - Chief Financial Officer 15 years’ experience managing financial operations in the homeland and defense industries Former Manager at Kost Forer Gabbay & Kassierer, a member of Ernst & Young Global A former Chief Controller of GCST, a major Global Homeland Security Group, and ITL Optronics, a Public Defense Group Shai Lustgarten - CEO of Micronet Ltd. 16 years’ experience managing sales and marketing in the defense and civil electronics industries Former VP Sales, Marketing & CMO of TAT Technologies Group Former Director of Business Development of SGD Engineering Ltd and Marketing & Business Development Director for Haargaz group 6 7 Mobile Resource Management (MRM) Division MRM Market Solution Rugged Tablets Vibration and shock endurance Built to withstand wide temperature ranges Fixed or Portable Endure rough working conditions Bringing together best of breed technology & solutions for driver / platform interfacing 8 MRM market expected to grow from $5.5B in 2013 to over $9B by 2016; Number of subscribers expected to grow from 17 M subscribers to 32 M by 2016* MRM Market Growth 9 U.S. MRM Market Vertical Growth 10 Steady Double Digit Growth Trend In Three Target Verticals Licht & Associates study (November 20, 2013) 11 Local Fleet Vertical Is Becoming a Larger Portion of Company Orders in 2014 as of July 31, 2014 *Licht & Associates study (November 20, 2013) **Company estimate Specialists In The Industrial Market 12 Ruggedized Industrial Enabling in-cab platforms Fix-mount / Portable Integrated Wireless & GPS GSD SW- MDM, OTA updates CAN/OBDII Diagnostics Video cams Enhanced business model Offered direct to TSPs BYOD through channels: Mobile operators, VARs Collaboration with specialist technology partners Conumer 13 Trimble Inc. (NASDAQ: TRMB): An $7 billion market cap corporation, the second largest provider of FM and MRM solutions with 370,000 installed units Teletrac Inc.:A provider of advanced and interactive fleet automation software based in California. Teletrac provides solutions to more than 20,000 fleets with 200,000 vehicles Imarda Ltd: A provider of fleet management solutions based in Australia and New Zealand Belgravium Technologies PLC (AIM: BVM): A market leader in enterprise mobile computing solutions with an installed global product base of over 300,000 terminals Key MRM Customers Transformative Acquisition 14 Complementary product line with strong presence in local fleet vertical U.S.-based MRM Division of Beijer Electronics Inc. Enables MICT to establish strong U.S. sales and operational base Headquartered in Salt Lake City, UT Immediately accretive; 2013 revenues of $11M Significantly expands customer base Strengthens R&D Change in Verticals 15 Local Fleet Business Is Becoming The Largest Portion of 2014 Received Orders Orders received till July 31, 2014 Sales 2013 DiversifiedCustomer Base 16 Significant Diversification of Customer Base Should Drive Potential Growth Customer Diversity - 2014 Customer Diversity - 2013 17 Local Fleet (July 2014) $800,000 Order for TREQ-VMX Mobile Rugged Tablets for Heavy Construction Market (June 2014) $2.7 Million Order for Mobile Rugged Tablets for Transit MRM Solutions (May 2014) $1.4 Million in Rugged Tablet Orders for the Yellow School Bus Local Fleet Market Long Haul (April 2014) Over $400,000 in A307 Mobile Computing Device Orders for Trucking and Long-Haul Solutions in Chile and Mexico MRM Significant Recent Orders 18 Aerospace & Defense Division A&D Market Solution 19 Sophisticated and rugged computer-based equipment focusing on missile defense systems Mission critical applications Security clearance for most sensitive Israeli defense programs Comprehensive solution for customer: Stable, Cash Generating Business; $10.7 M In Backlog At 12/31/13 Designs Manufactures Supplies Develops Supplier of Critical Aerospace Defense Systems 20 Technology Application Strong Customer Base 21 Israel Aerospace Industries (IAI) Largest aerospace and defense company and industrial exporter in Israel Over $3 billion in annual revenue Rafael Advanced Defense Systems Ltd Key involvement in Israeli defense projects $1.8 billion annual revenue Elbit Systems Ltd. (NASDAQ and TASE:ESLT) Defense contractor with operations in Israel and the U.S. $3 billion annual revenue 22 Aerospace & Defense (July 2014) $1.2 Million Purchase Order for Missile Defense Support System (June 2014) $3 Million in Follow-On Orders for Missile Defense System Support Project 23 Select Financial Information Please refer to the company’s financial filing filed with the SEC for full financial information Revenue Trends 24 Quarterly growth of 18% Strong annual growth 25 (in Thousands) Strong Balance Sheet 26 Revenue Multiple Landscape 27 Peers Price to Sales CalAmp 2.5x MiX Telematics 2.6x Xplore 1.4x Zebra 3.8x Garmin 4.2x Fleetmatics 5.9x Average 3.4x Peers Price to Sales Astronics 2.3x Elbit 0.9x Tel Instrument 1.08x Raytheon 1.26x Lockheed Martin 1.19x Average 1.3x Micronet Enertec At 0.8x Sales Trades At A 70% Discount To The Blended Industry Peer Multiple Of 2.4x Sales Aerospace & Defense Assumes 60% of sales from MRM and 40% from A&D. Multiples As of 7/28/14. MRM Success Strategy 28 Proven Products, Proven Management, Proven Company, High Growth Markets Product Innovation Drive Sales and Marketing Recent acquisition fortifies U.S. sales presence Further broadens and diversifies customer base Comprehensive product offering including best in class Android product roll out Continue R&D investment Focus on High Growth Markets Aggressively drive successful penetration of high growth local fleet vertical Proven acquirer Focus acquisitions on technology and penetration of high growth verticals Select Acquisitions
